
	
		I
		112th CONGRESS
		2d Session
		H. R. 6128
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2012
			Ms. Roybal-Allard
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  ensure that immigration status alone does not disqualify a parent, legal
		  guardian, or relative from being a placement for a foster child, to prohibit a
		  State, county, or other political subdivision of a State from filing for
		  termination of parental rights in foster care cases in which an otherwise fit
		  and willing parent or legal guardian has been deported or is involved in
		  (including detention pursuant to) an immigration proceeding, unless certain
		  conditions have been met, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Help Separated Families Act of
			 2012.
		2.Immigration status
			 alone not a disqualification from being a placement for a foster
			 childSection 471(a)(19) of
			 the Social Security Act (42 U.S.C. 671(a)(19)) is amended—
			(1)by striking
			 (19) provides that the State and inserting the following:
				
					(19)provides that—
						(A)the
				State
						;
				and
			(2)by adding after
			 and below the end the following:
				
					(B)such standards shall ensure that the
				immigration status alone of a parent, legal guardian, or relative shall not
				disqualify the parent, legal guardian, or relative from being a placement for a
				child;
					.
			3.State plan
			 requirement to accept certain documents issued by foreign entities as
			 sufficient identification for purposes of initiating a criminal records check
			 or a fingerprint-based checkSection 471(a)(20) of the Social Security
			 Act (42 U.S.C. 671(a)(20)) is amended—
			(1)in subparagraph
			 (A), by inserting which procedures shall require the State (including
			 the State agency, the child welfare agency of any county or other political
			 subdivision of the State, and caseworkers and supervisors of any such agency)
			 to accept a foreign consulate identification card, a foreign passport, or such
			 other foreign identification document as may be allowed in regulations
			 prescribed by the Secretary, as sufficient identification for purposes of
			 initiating a criminal records check or a fingerprint-based check,
			 before including procedures; and
			(2)in subparagraph
			 (C), by inserting , which procedures shall require the State (including
			 the State agency, the child welfare agency of any county or other political
			 subdivision of the State, and caseworkers and supervisors of any such agency)
			 to accept a foreign consulate identification card, a foreign passport, or such
			 other foreign identification document as may be allowed in regulations
			 prescribed by the Secretary, as sufficient identification for purposes of
			 initiating a criminal records check or a fingerprint-based check before
			 the semicolon.
			4.State child
			 welfare agencies encouraged to grant waivers of requirements that would prevent
			 a child from being placed with a relative on the basis of a minor legal
			 infraction by the relativeIt
			 is the sense of the Congress that the child welfare agency of a State, or of
			 any county or other political subdivision of a State, should grant a waiver of
			 any requirement which would prevent the placement of a child with a relative of
			 the child, on the basis of a minor legal infraction, if the relative would
			 otherwise be considered eligible for such a placement.
		5.State plan
			 requirement to notify relatives seeking placement of a child that their
			 immigration status will not be questionedSection 471(a)(29) of the Social Security
			 Act (42 U.S.C. 671(a)(29)) is amended—
			(1)by striking
			 and at the end of subparagraph (C);
			(2)by adding
			 and at the end of subparagraph (D); and
			(3)by adding at the
			 end the following:
				
					(E)the immigration status of any such relative
				seeking placement of the child with the relative shall not be questioned,
				except to the extent necessary in determining eligibility for relevant services
				or
				programs;
					.
			6.Prohibition on
			 State filing for termination of parental rights in foster care cases in which
			 otherwise fit and willing parent or relative has been deported or is involved
			 in an immigration proceeding, unless certain conditions have been
			 metSection 475(5)(E) of the
			 Social Security Act (42 U.S.C. 675(5)(E)) is amended by adding after and below
			 the end the following flush text:
			
				except
				that the State, and a county or other political subdivision of the State, shall
				not file (or join in the filing of such a petition) based on the removal of the
				parent from the United States or the involvement of the parent in (including
				detention pursuant to) an immigration proceeding, unless (I) the State (or the
				county or other political subdivision of the State, as the case may be) has
				made reasonable efforts to identify, locate, and contact any parent of the
				child, who has been removed from the United States, and any adult relative of
				the child, referred to in section 471(a)(29), including through the diplomatic
				or consular offices of the country to which the parent was removed, to notify
				such a parent or relative of the intent of the State (or the county or other
				political subdivision of the State, as the case may be) to file (or join in the
				filing of) such a petition, and to reunify the child with any such parent or
				relative; or (II) the parent is unfit or unwilling to be a parent of the
				child;.
		7.Effective
			 date
			(a)In
			 generalThe amendments made
			 by this Act shall take effect on the 1st day of the 1st fiscal year beginning
			 on or after the date of the enactment of this Act, and shall apply to payments
			 under part E of title IV of the Social Security Act for calendar quarters
			 beginning on or after such date.
			(b)Delay permitted
			 if state legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan approved under part
			 E of title IV of the Social Security Act to meet the additional requirements
			 imposed by the amendments made by this Act, the plan shall not be regarded as
			 failing to meet any of the additional requirements before the 1st day of the
			 1st calendar quarter beginning after the 1st regular session of the State
			 legislature that begins after the date of the enactment of this Act. For
			 purposes of the preceding sentence, if the State has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.
			
